         Case 1:19-cv-01664-NONE-EPG Document 15 Filed 05/11/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                               UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11    RENEE BANKS,                                        Case No. 1:19-cv-01664-NONE-EPG

12                    Plaintiff,
                                                          ORDER RE: STIPULATED REQUEST FOR
13            v.                                          DISMISSAL OF ENTIRE ACTION WITH
                                                          PREJUDICE
14    RITE AID CORPORATION,

15                    Defendant.                          (ECF No. 14)

16

17         Plaintiff, Renee Banks, and Defendant, Rite Aid Corporation, have filed a stipulation to

18    dismiss the entire action with prejudice (ECF No. 14.) In light of the stipulation, the case has

19    ended and is dismissed with prejudice. See Fed. R. Civ. P. 41(a)(1)(A); Wilson v. City of San

20    Jose, 111 F.3d 688, 692 (9th Cir. 1997). Accordingly, the Clerk of Court is directed to assign a

21    district judge to this case for the purpose of closing the case and then to close this case.

22
     IT IS SO ORDERED.
23

24     Dated:      May 11, 2020                                 /s/
                                                        UNITED STATES MAGISTRATE JUDGE
25

26
27

28
     Case 1:19-cv-01664-NONE-EPG Document 15 Filed 05/11/20 Page 2 of 2


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                     2
